UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6048



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BARRY EARL WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CR-95-101)


Submitted:   March 15, 2004                 Decided:   April 5, 2004


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Earl Williams, Appellant Pro Se. Janet S. Reincke, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Barry Earl Williams appeals the district court’s order

dismissing his motion filed pursuant to Hazel-Atlas Glass Co. v.

Hartford-Empire Co. 322 U.S. 238 (1944).          We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         See United States v.

Williams, No. CR-95-101 (E.D. Va. Dec. 10, 2003). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -